                                                                                              Case 3:19-cv-08150-VC Document 30 Filed 03/24/20 Page 1 of 20




                                                                                   1    Jesse L. Miller (SBN 183229)
                                                                                        Email: jessemiller@reedsmith.com
                                                                                   2    REED SMITH LLP
                                                                                        101 Second Street, Suite 1800
                                                                                   3    San Francisco, CA 94105-3659
                                                                                        Telephone: +1 415 543 8700
                                                                                   4    Facsimile:     +1 415 391 8269

                                                                                   5    Donald A. Cespedes (SBN 321650)
                                                                                        Email: dcespedes@reedsmith.com
                                                                                   6    REED SMITH LLP
                                                                                        1510 Page Mill Road Suite 110
                                                                                   7    Palo Alto, CA 94304
                                                                                        Telephone: +1 650 352 0500
                                                                                   8    Facsimile:    +1 650 352 0699

                                                                                   9    Attorneys for Defendant and Counter-
                                                                                        Claimant Newfront Insurance, Inc.
                                                                                   10
                                                                                                                    UNITED STATES DISTRICT COURT
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                                                                   12
REED SMITH LLP




                                                                                   13
                                                                                        ACRISURE, LLC                                Civil Action No.: 3:19-cv-08150 KAW
                                                                                   14
                                                                                                             Plaintiff,              DEFENDANT NEWFRONT INSURANCE,
                                                                                   15                                                INC.’S NOTICE OF MOTION AND
                                                                                        vs.                                          MOTION FOR RULE 11 SANCTIONS;
                                                                                   16                                                MEMORANDUM OF POINTS AND
                                                                                        NEWFRONT INSURANCE, INC.,                    AUTHORITIES IN SUPPORT THEREOF
                                                                                   17
                                                                                                                                     Hearing Date: May 7, 2020
                                                                                   18                        Defendant.              Time: 10:00 am
                                                                                                                                     Place: Courtroom TBD
                                                                                   19                                                Hon. Vince G. Chhabria
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28
                                                                                              DEFENDANT NEWFRONT INSURANCE, INC.’S NOTICE OF MOTION AND MOTION FOR RULE 11
                                                                                                  SANCTIONS; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                                                                                     Civil Action No.: 3:19-cv-08150 KAW
                                                                                             Case 3:19-cv-08150-VC Document 30 Filed 03/24/20 Page 2 of 20




                                                                                    1                                                    TABLE OF CONTENTS
                                                                                    2                                                                                                                                         Page
                                                                                    3 I.       INTRODUCTION ................................................................................................................... 1
                                                                                    4 II.      STATEMENT OF FACTS ...................................................................................................... 4
                                                                                    5          A.        Background Between Acrisure and Newfront ............................................................. 4
                                                                                    6          B.        Trademark Infringement Claim ................................................................................... 5
                                                                                    7 III.     ARGUMENT ........................................................................................................................... 7
                                                                                    8          A.        Rule 11 Legal Standard................................................................................................ 7
                                                                                    9          B.        Under the Sleekcraft Factors, Acrisure’s Lanham Act Claims Against
                                                                                                         Newfront are Legally and Factually Baseless .............................................................. 8
                                                                                   10
                                                                                                         (i)        The Strength of Acrisure’s Mark ..................................................................... 9
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                                         (ii)       The Similarity of the Marks ........................................................................... 10
                                                                                   12
REED SMITH LLP




                                                                                                         (iii)      The Relatedness of the Goods........................................................................ 11
                                                                                   13
                                                                                                         (iv)       Evidence of Actual Confusion ....................................................................... 11
                                                                                   14
                                                                                                         (v)        The Marketing Channels Used....................................................................... 11
                                                                                   15
                                                                                                         (vi)       The Type of Goods and the Degree of Care Likely to be Exercised
                                                                                   16                               by the Purchaser ............................................................................................. 12
                                                                                   17                    (vii)      Newfront’s Intent in Selecting the Mark ....................................................... 12
                                                                                   18                    (viii) The Likelihood of Expansion of the Product Lines ....................................... 13
                                                                                   19          C.        Because Acrisure’s Trademark Claims Are Frivolous, Acrisure’s Other Claims
                                                                                                         Are Also Frivolous..................................................................................................... 13
                                                                                   20
                                                                                               D.        Acrisure Failed to Conduct a Reasonable Inquiry into Its Claims
                                                                                   21                    Against Newfront ....................................................................................................... 14
                                                                                   22 IV.      CONCLUSION ...................................................................................................................... 15
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28                                                                     -i-
                                                                                             DEFENDANT NEWFRONT INSURANCE, INC.’S NOTICE OF MOTION AND MOTION FOR RULE 11
                                                                                                 SANCTIONS; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                                                                                    Civil Action No.: 3:19-cv-08150 KAW
                                                                                                 Case 3:19-cv-08150-VC Document 30 Filed 03/24/20 Page 3 of 20




                                                                                    1                                                      TABLE OF AUTHORITIES
                                                                                    2                                                                                                                                           Page(s)
                                                                                    3 Cases
                                                                                    4 AMF Inc. v. Sleekcraft Boats,
                                                                                    5         599 F.2d 341 (9th Cir. 1979) ................................................................................................. passim

                                                                                    6 Amstar Corp. v. Domino‘s Pizza, Inc.,
                                                                                              615 F.2d 252 (5th Cir.), cert. denied, 449 U.S. 899 (1980) ...........................................................11
                                                                                    7
                                                                                         Brookfield Comms., Inc. v. W. Coast Entm‘t Corp.,
                                                                                    8       174 F.3d 1036 (9th Cir. 1999) .............................................................................................7, 10, 13
                                                                                    9 Bus. Guides, Inc. v. Chromatic Commc’ns Enterprises, Inc.,
                                                                                   10    892 F.2d 802 (9th Cir. 1989), aff’d, 498 U.S. 533 (1991) ...............................................................7
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Buster v. Greisen,
                                                                                              104 F.3d 1186 (9th Cir. 1997) .........................................................................................................8
                                                                                   12
REED SMITH LLP




                                                                                         Christian v. Mattel, Inc.,
                                                                                   13       286 F.3d 1118 (9th Cir. 2002) .........................................................................................................7
                                                                                   14 Cleary v. News Corp.,
                                                                                         30 F.3d 1255 (9th Cir. 1994) .........................................................................................................14
                                                                                   15
                                                                                   16 Cooter & Gell v. Hartmarx Corp.,
                                                                                              496 U.S. 384 (1990) .........................................................................................................................7
                                                                                   17
                                                                                         Copple v. Astella & Rice, P.C.,
                                                                                   18       No. C 05-03961 JSW, 2006 WL 2331005 (N.D. Cal. Aug. 9, 2006) ..............................................8
                                                                                   19 Eclipse Assoc., Ltd. v. Data General Corp.,
                                                                                              894 F.2d 1114 (9th Cir. 1990) .........................................................................................................9
                                                                                   20
                                                                                   21 Estate of Blue v. County of Los Angeles,
                                                                                              120 F.3d 982 (9th Cir. 1997) .....................................................................................................8, 15
                                                                                   22
                                                                                         Estate of P. D. Beckwith, Inc. v. Comm‘r of Patents,
                                                                                   23       252 U.S. 538, 40 S. Ct. 414, 64 L. Ed. 705, 1920 Dec. Comm‘r Pat. 471 (1920) .........................10

                                                                                   24 GoTo.com, Inc. v. Walt Disney Co.,
                                                                                              202 F.3d 1199 (9th Cir. 2000) .................................................................................................10, 13
                                                                                   25
                                                                                         Holgate v. Baldwin,
                                                                                   26       425 F.3d 671 (9th Cir. 2005) .........................................................................................................14
                                                                                   27
                                                                                   28                                                                          - ii -
                                                                                                DEFENDANT NEWFRONT INSURANCE, INC.’S NOTICE OF MOTION AND MOTION FOR RULE 11
                                                                                                    SANCTIONS; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                                                                                       Civil Action No.: 3:19-cv-08150 KAW
                                                                                                  Case 3:19-cv-08150-VC Document 30 Filed 03/24/20 Page 4 of 20




                                                                                     1 ICU Medical, Inc. v. Alaris Medical Systems, Inc.,
                                                                                               2007 WL 6137003 (C.D. Cal. 2007)................................................................................................8
                                                                                     2
                                                                                         In re Dual-Deck Video Cassette Recorder Antitrust Litigation,
                                                                                     3       11 F.3d 1460 (9th Cir. 1993) .........................................................................................................15
                                                                                     4
                                                                                       JL Beverage Co., LLC v. Jim Beam Brands Co.,
                                                                                     5    828 F.3d 1098 (9th Cir. 2016) .........................................................................................................9

                                                                                     6 Kendrick v. Zanides,
                                                                                               609 F. Supp. 1162 (N.D. Cal. 1985) ..........................................................................................8, 14
                                                                                     7
                                                                                         Miss World (UK) Ltd. v. Mrs. America Pageants, Inc.,
                                                                                     8      856 F.2d 1445 (9th Cir. 1988) ...................................................................................................9, 10
                                                                                    9 New West Corp. v. NYM Co. of California, Inc.,
                                                                                   10    595 F.2d 1194 (9th Cir. 1979) .......................................................................................................14
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Norm Thompson Outfitters, Inc. v. General Motors Corp.,
                                                                                               448 F.2d 1293 (9th Cir. 1971) .......................................................................................................10
                                                                                   12
REED SMITH LLP




                                                                                         Northland Ins. Cos. v. Blaylock,
                                                                                   13       115 F. Supp. 2d 1108 (D. Minn. 2000) ..........................................................................................12
                                                                                   14 Nutri/System, Inc. v. Con-Stan Indus., Inc.,
                                                                                   15    809 F.2d 601 (9th Cir. 1987) .........................................................................................................11

                                                                                   16 Palm Bay Imps., Inc. v. Veuve Clicquot Ponsardin Maison Fondee
                                                                                               en 1772, 396 F.3d 1369 (Fed. Cir. 2005) .........................................................................................9
                                                                                   17
                                                                                         Sazerac Co., Inc. v. Fetzer Vineyards, Inc.,
                                                                                   18       786 F. App‘x 662 (9th Cir. 2019) ....................................................................................................8
                                                                                   19 Strom v. United States,
                                                                                          641 F.3d 1051 (9th Cir. 2010) .........................................................................................................7
                                                                                   20
                                                                                   21 Statutes
                                                                                   22 15 U.S.C. § 1072 ..................................................................................................................................15
                                                                                   23 Rules
                                                                                   24 FED. R. CIV. P. 11 .........................................................................................................................1, 7, 14
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28                                                                         - iii -
                                                                                                DEFENDANT NEWFRONT INSURANCE, INC.’S NOTICE OF MOTION AND MOTION FOR RULE 11
                                                                                                    SANCTIONS; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                                                                                       Civil Action No.: 3:19-cv-08150 KAW
                                                                                             Case 3:19-cv-08150-VC Document 30 Filed 03/24/20 Page 5 of 20




                                                                                    1                     NOTICE OF MOTION AND MOTION FOR SANCTIONS

                                                                                    2          NOTICE IS HEREBY GIVEN that on May 7, 2020, at 10:00 am in a Courtroom to be

                                                                                    3 determined by this Court, located at 450 Golden Gate Avenue, San Francisco, CA, 94102, Defendant
                                                                                    4 Newfront Insurance, Inc. (“Newfront”), through its undersigned counsel, will and hereby does move
                                                                                    5 the Court for sanctions pursuant to Rule 11 of the Federal Rules of Civil Procedure (“Rule 11”) against
                                                                                    6 Plaintiff Acrisure, LLC (“Acrisure”).
                                                                                    7                                           RELIEF SOUGHT

                                                                                    8          Pursuant to Rule 11, Newfront requests sanctions in the form of a dismissal with prejudice of

                                                                                    9 each of Acrisure’s claims, an order directing Acrisure to pay Newfront’s attorneys’ fees and costs for
                                                                                   10 bringing this Motion and defending against Acrisure’s frivolous claims, and any additional sanctions
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 the Court determines to be just.
                                                                                   12                        MEMORANDUM OF POINTS AND AUTHORITIES
REED SMITH LLP




                                                                                   13 I.       INTRODUCTION

                                                                                   14          This trademark action is a sham. A simple comparison of the marks demonstrates that fact.

                                                                                   15
                                                                                   16
                                                                                   17
                                                                                   18          Not only is Acrisure’s case factually and legally frivolous with respect to the trademark claims,

                                                                                   19 it was also filed for an improper purpose. This action is but Acrisure’s latest attempt–and perhaps its
                                                                                   20 most improper one–to retaliate against a competitor, Newfront. Why is Acrisure doing this? Because
                                                                                   21 Newfront has successfully–and legally–recruited multiple Acrisure employees–seven in fact. While
                                                                                   22 Acrisure’s desire to stop the bleeding is understandable, that does not make its methods acceptable.
                                                                                   23 Acrisure threats and retention gambits have not worked, and nor should this Court countenance
                                                                                   24 strategic litigation filed for an improper purpose.
                                                                                   25          Context matters. Newfront and Acrisure are insurance brokerage firms. Brokerage firms

                                                                                   26 employ licensed insurance brokers who find and build relationships with purchasers of insurance, learn
                                                                                   27 about these clients’ unique business needs, and secure insurance policies on the clients’ behalf that
                                                                                   28 meet those needs. The firm derives income from commissions paid on the policies the brokers obtain
                                                                                            DEFENDANT NEWFRONT INSURANCE, INC.’S NOTICE OF MOTION AND MOTION FOR RULE 11
                                                                                                SANCTIONS; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                                                                               Civil Action No.: 3:19-cv-08150 KAW – Page - 1
                                                                                             Case 3:19-cv-08150-VC Document 30 Filed 03/24/20 Page 6 of 20




                                                                                    1 for their clients. The relationship between client and broker is unique and personal, and insurance
                                                                                    2 purchasers are considered in the brokerage industry to be the client of the broker, not the brokerage
                                                                                    3 firm, and the clients are referred to as the broker’s “book of business.” Accordingly, clients ordinarily
                                                                                    4 maintain their relationship with an individual broker when the broker moves to a new brokerage firm.
                                                                                    5 These moves are common in the brokerage industry, and, since brokerages cannot prevent clients from
                                                                                    6 moving, firms often work cooperatively to transfer accounts along with the broker.
                                                                                    7          Over the last twelve months, Newfront successfully hired more than seven former Acrisure

                                                                                    8 employees/brokers. Unlike other firms in the brokerage industry that work cooperatively to transfer
                                                                                    9 accounts along with the broker, in response to each of these hires by Newfront, Acrisure sent
                                                                                   10 threatening letters to the former employees asserting frivolous claims. See Miller Decl., Exs. B-1-B-
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 12 (attaching previous correspondence between Newfront and Acrisure relating to Newfront’s hiring
                                                                                   12 of Acrisure’s employees). Acrisure’s favored threats revolved around allegations claiming breaches
REED SMITH LLP




                                                                                   13 of non-solicitation clauses and the misappropriation of confidential information. Newfront cites the
                                                                                   14 Court to these letters not to prove who was right or wrong, but to demonstrate that the genesis of this
                                                                                   15 litigation has nothing to do with trademark law.
                                                                                   16          Now, Acrisure has gone too far, opting to attack Newfront directly in court by filing frivolous

                                                                                   17 and bad faith trademark and unfair competition claims, claims that the most cursory inquiry would
                                                                                   18 have revealed to be both false and meritless. This is a waste of the parties’ and the Court’s resources
                                                                                   19 and time and should result in sanctions against both Acrisure and its counsel. Newfront has been using
                                                                                   20 the design about which Acrisure claims infringement for over 2 years. See Lotan Decl., Ex. C at ¶3.
                                                                                   21 However, it was only after the series of letters and disputes described above, that Acrisure decided to
                                                                                   22 bring this claim. If they were actually suffering harm why not do so earlier? The answer is obvious.
                                                                                   23 This is strategic litigation and it is improper under Rule 11.
                                                                                   24          With that background, we turn to the marks themselves. Acrisure’s claim is simple: Newfront

                                                                                   25 uses a design mark confusingly similar to Acrisure’s mark. However, a basic visual comparison
                                                                                   26 reveals the marks are not similar, and Acrisure’s claims are frivolous. These are the logos currently
                                                                                   27 being used on Newfront’s and Acrisure’s respective websites:
                                                                                   28
                                                                                            DEFENDANT NEWFRONT INSURANCE, INC.’S NOTICE OF MOTION AND MOTION FOR RULE 11
                                                                                                SANCTIONS; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                                                                               Civil Action No.: 3:19-cv-08150 KAW – Page - 2
                                                                                                Case 3:19-cv-08150-VC Document 30 Filed 03/24/20 Page 7 of 20



                                                                                                                                   1
                                                                                    1
                                                                                    2
                                                                                                                                                                           2
                                                                                    3
                                                                                    4 Acrisure acknowledges the Acrisure Design Mark is used in “conjunction with and/or adjacent to the
                                                                                    5 office’s own name or trademarks.” ECF 1 at p. 4:8. What Acrisure fails to acknowledge is that the
                                                                                    6 Newfront Design Mark is used in conjunction with the “Newfront Insurance” word mark. See Lotan
                                                                                    7 Decl., Ex. C at ¶¶4-5. How can there possibly be confusion between the design marks when each
                                                                                    8 company has included its name in the overall design? Moreover, the images above demonstrate sharp
                                                                                    9 contrasts. Notably, the two design marks are of a different design (the Acrisure Design Mark is defined
                                                                                   10 as 15 squares of varying sizes all with rounded corners, which is in contrast to the Newfront Design
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Mark which consists of 24 squares of the same size without rounded corners), in addition to the
                                                                                   12 different alignments of the marks. Nonetheless, even if the design marks were somehow confusing to
REED SMITH LLP




                                                                                   13 a consumer (which they are not), any confusion is unrealistic because, as shown above and
                                                                                   14 acknowledged in the complaint, both Acrisure’s and Newfront’s logos are used alongside the
                                                                                   15 companies trade names/word marks, which operate as the source indicator and mitigate any
                                                                                   16 possibility of confusion.
                                                                                   17             Furthermore, as discussed infra, a number of third parties also use the same or similar design
                                                                                   18 as Acrisure’s logo in connection with identical or highly related services (insurance and insurance
                                                                                   19 brokerage services). Thus, the Acrisure Design Mark already coexists in a crowded field of similar
                                                                                   20 designs/logos for related services, and is therefore a weak mark.
                                                                                   21             All of these factors demonstrate that Acrisure’s claims are without any legal or factual basis.
                                                                                   22 These facts were also readily available and thus should have been readily apparent to Acrisure and its
                                                                                   23 counsel upon even the most superficial of investigations. Yet, it is clear that no reasonable inquiry was
                                                                                   24 performed. This failure to perform a reasonable inquiry and the assertion of these frivolous claims
                                                                                   25 clearly violate Rule 11 and warrant sanctions. Furthermore, Acrisure’s decision to pursue this action
                                                                                   26
                                                                                        1
                                                                                            See Newfront design mark, referred to as “Newfront Design Mark,” Cespedes Decl., Ex. A-1.
                                                                                   27
                                                                                        2
                                                                                            See Acrisure design mark, referred to as “Acrisure Design Mark,” Cespedes Decl., Ex. A-2.
                                                                                   28
                                                                                               DEFENDANT NEWFRONT INSURANCE, INC.’S NOTICE OF MOTION AND MOTION FOR RULE 11
                                                                                                   SANCTIONS; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                                                                                  Civil Action No.: 3:19-cv-08150 KAW – Page - 3
                                                                                             Case 3:19-cv-08150-VC Document 30 Filed 03/24/20 Page 8 of 20




                                                                                    1 only after a twelve-month letter writing campaign of threats and recriminations is an independent basis
                                                                                                                                             3
                                                                                    2 for sanctions because it reveals the improper purpose.
                                                                                    3 II.      STATEMENT OF FACTS

                                                                                    4          A.     Background Between Acrisure and Newfront

                                                                                    5          It is important to note the background between Acrisure and Newfront. This context illustrates
                                                                                    6 that Acrisure has brought its frivolous claims in bad-faith, and not with an actual and good-faith belief
                                                                                    7 of infringement. See Miller Decl., Exs. B-1-B-12. As discussed above, over a twelve month period,
                                                                                    8 Newfront hired several former Acrisure employees, including Adrianne Peixotto, Rick Monetta, Roni
                                                                                    9 Sprizzo, Peter Johnson, and Steve DeCristofaro. A dispute between competitors over employee
                                                                                   10 mobility ensued, the merits of which are not in play here – but there was indeed a quarrel. The point
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 being that context informs the basis for this Rule 11 Motion. Some background is instructive.
                                                                                   12          In late February of 2019, Ms. Peixotto left her employment with Acrisure. Soon thereafter, on
REED SMITH LLP




                                                                                   13 March 11, 2019, after Ms. Peixotto began her employment with Newfront, she received her first
                                                                                   14 threatening letter from Acrisure's counsel, this initial one claiming that Ms. Peixotto was in breach of
                                                                                   15 the non-solicitation clauses in her employment contract. See Miller Decl., Ex. B-1. On March 15,
                                                                                   16 2019, counsel for Ms. Peixotto wrote in response to the March 11 letter demonstrating that the non-
                                                                                   17 solicitation clause was unenforceable. See Miller Decl., Ex. B-3. Ms. Peixotto and Newfront received
                                                                                   18 no response.
                                                                                   19          Months passed. In the interim, Newfront hired Mr. Monetta after he left his employment with
                                                                                   20 Acrisure. See Miller Decl., Ex. B-2. Soon thereafter, Acrisure wrote a threatening letter claiming that
                                                                                   21 Mr. Monetta improperly moved Acrisure clients to another broker. Id. Newfront responded, and
                                                                                   22 Acrisure went away. See Miller Decl., Ex. B-4. Then, Newfront hired Mr. Sprizzo after he terminated
                                                                                   23 his position with Acrisure. Acrisure wrote a threatening letter to Mr. Sprizzo claiming he stole
                                                                                   24 confidential information. See Miller Decl., Ex. B-5. Again, Newfront responded and Acrisure went
                                                                                   25
                                                                                        3
                                                                                       What’s more, the same attorney (and the same law firm) that prepared and filed this trademark action
                                                                                   26 was  behind a series of threatening letters sent to Newfront in December 2019 regarding a departed
                                                                                      employee. See Miller Decl., Ex. B-11. Worse still, the very same Acrisure attorney sent an accusatory,
                                                                                   27 holiday missive to Newfront on December 23, 2019, only a few days after serving this lawsuit on
                                                                                   28 Newfront! See id. Clearly, the law firm was the architect of this improper strategy.
                                                                                            DEFENDANT NEWFRONT INSURANCE, INC.’S NOTICE OF MOTION AND MOTION FOR RULE 11
                                                                                                SANCTIONS; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                                                                               Civil Action No.: 3:19-cv-08150 KAW – Page - 4
                                                                                             Case 3:19-cv-08150-VC Document 30 Filed 03/24/20 Page 9 of 20




                                                                                    1 away. See Miller Decl., Exs. B-6, B-7. Subsequently, Acrisure hired Peter Johnson after he terminated
                                                                                    2 his position with Acrisure. And then, more than three months after Ms. Peixotto terminated her
                                                                                    3 position with Acrisure, Acrisure sent its second threatening letter to her claiming that Acrisure recently
                                                                                    4 discovered that she had taken confidential information. See Miller Decl., Ex. B-8.
                                                                                    5          Thereafter, Mr. DeCristofaro left his employment with Acrisure to join Newfront. On

                                                                                    6 December 11, 2019, Acrisure’s counsel threatened both Newfront and Mr. DeCristofaro, and accused
                                                                                    7 him of violating his employment agreement by using confidential information. See Miller Decl., Exs.
                                                                                    8 B-9, B-11. Again, Newfront responded in writing. See Miller Decl., Exs. B-10, B-12. But this time,
                                                                                    9 Acrisure decided to up the ante and it filed this action.
                                                                                   10          On December 17, 2019, Acrisure served Newfront with the Complaint. A few short days later,

                                                                                   11 on December 23, 2019, Acrisure’s counsel launched more threats at Newfront and Mr. DeCristofaro.
                 A limited liability partnership formed in the State of Delaware




                                                                                   12 See Miller, Decl. Ex. B-11. On December 27, 2019, Newfront responded. See Miller Decl., Ex. B-12.
REED SMITH LLP




                                                                                   13 Tellingly, Acrisure was not heard from again on these matters – other than the trademark lawsuit.
                                                                                   14 Now, Acrisure insists on pursuing this action despite being warned that it was filed for an improper
                                                                                   15 purpose and to chill valid competition.
                                                                                   16          It is obvious that the genesis of this trademark infringement claim litigation was Acrisure’s

                                                                                   17 displeasure that some of its employees quit and opted to join Newfront. After Acrisure’s baseless
                                                                                   18 letters failed to stem the tide of departures, Acrisure pursued a new gambit—this frivolous trademark
                                                                                   19 case. See supra, FN 3. Moreover, they did so without any prior notice. See Lotan Decl., Ex. C at ¶6.
                                                                                   20 B.       Trademark Infringement Claim

                                                                                   21          Acrisure alleges in its complaint that Newfront’s use of the Newfront Design Mark is

                                                                                   22 confusingly similar to the Acrisure Design Mark. Yet, as noted above, Acrisure’s “offices advertise
                                                                                   23 using the Acrisure Design Mark in conjunction with and/or adjacent to the office’s own name or
                                                                                   24 trademarks.” Id. at 4:7-14 (emphasis added); see also Acrisure Design Mark, Cespedes Decl., Ex. A-
                                                                                   25 2. This is in addition to the fact that Newfront also uses the Newfront Design Mark in conjunction
                                                                                   26 with the NEWFRONT word mark. See Newfront Design Mark, Cespedes Decl., Ex. A-1; Lotan Decl.,
                                                                                   27 Ex. C at ¶¶4-5.
                                                                                   28          Nevertheless, in an effort to support this allegation, Acrisure asserts that at “least as early as
                                                                                            DEFENDANT NEWFRONT INSURANCE, INC.’S NOTICE OF MOTION AND MOTION FOR RULE 11
                                                                                                SANCTIONS; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                                                                               Civil Action No.: 3:19-cv-08150 KAW – Page - 5
                                                                                            Case 3:19-cv-08150-VC Document 30 Filed 03/24/20 Page 10 of 20




                                                                                   1 2011, Acrisure has used the Acrisure Design Mark.” See ECF 1 at 4:25. However, there are a number
                                                                                   2 of third-party uses of similar logos/designs for insurance related services that have existed both prior
                                                                                   3 and subsequent to Acrisure’s use of the Acrisure Design Mark. Examples of use-based trademark
                                                                                   4 registrations and applications for third parties currently using the same or similar designs in connection
                                                                                   5 with highly related goods or services include:
                                                                                                                                                                                  Date of
                                                                                   6                                                            Application     Registration
                                                                                         Mark/Design     Reg. No.             Owner                                             First Use in
                                                                                                                                                  Date             Date
                                                                                   7                                                                                            Commerce
                                                                                                         2,328,540    MONETA GROUP              04-NOV-         14-MAR-            1986
                                                                                   8                                  2005, LLC                 1998            2000

                                                                                   9
                                                                                                         5,405,857    PURITAN LIFE              27-JUN-         20-FEB-           26-APR-
                                                                                   10                                 INSURANCE                 2017            2018                2017
                                                                                                                      COMPANY OF
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                                 AMERICA
                                                                                                         3,197,408    COMMONWEALTH              20-OCT-         09-JAN-           31-OCT-
                                                                                   12                                 EQUITY SERVICE,           2004            2007                2004
REED SMITH LLP




                                                                                   13                                 INC.
                                                                                                         2,943,918    CORNERSTONE               09-APR-         26-APR-           19-FEB-
                                                                                   14                                 SENIOR                    2004            2005                2004
                                                                                                                      SERVICES, LLC
                                                                                   15                    3,208,567    VENTIS                    11-APR-         13-FEB-           01-APR-
                                                                                                                      CONSULTING, LLC           2006            2007                2005
                                                                                   16
                                                                                                         5,137,182    SUNZ HOLDINGS,            24-JUN-         07-FEB-           01-JUN-
                                                                                   17                                 LLC                       2016            2017                2016
                                                                                                         3,013,697    ARMADACORP                26-APR-         08-NOV-           01-JAN-
                                                                                   18                                 CAPITAL, LLC              2004            2005                2004
                                                                                   19
                                                                                                         2,593,715    ASSOCIATED                26-JUN-         16-JUL-2002       29-JUL-
                                                                                   20                                 ELECTRIC & GAS            2000                               1999
                                                                                                                      INSURANCE
                                                                                   21                                 SERVICES
                                                                                   22                                 LIMITED
                                                                                                         4,620,832    ROBERT K.                 18-MAR-         14-OCT-           31-DEC-
                                                                                   23                                 STRAUSS                   2014            2014                2012

                                                                                   24                   88-400,851 ACCELEVANT                   24-APR-         Pending           18-APR-
                                                                                                        (App. No.) HOLDINGS, LLC                2019                                2019
                                                                                   25                   88-412,822 ACCELEVANT                   02-MAY-         Pending           18-APR-
                                                                                   26                   (App. No.) HOLDINGS, LLC                2019                                2019

                                                                                   27
                                                                                        See Use-Based Federal Registrations and Evidence of Use of Same or Similar Third-Party Design
                                                                                   28
                                                                                            DEFENDANT NEWFRONT INSURANCE, INC.’S NOTICE OF MOTION AND MOTION FOR RULE 11
                                                                                                SANCTIONS; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                                                                               Civil Action No.: 3:19-cv-08150 KAW – Page - 6
                                                                                             Case 3:19-cv-08150-VC Document 30 Filed 03/24/20 Page 11 of 20




                                                                                    1 Marks (the “Federal Registrations”), Cespedes Decl., Ex. A-3. Despite the aforementioned similar
                                                                                    2 third-party design marks (many of which include shaded squares arranged in rows to form a triangular
                                                                                    3 shape), Acrisure still contends that Newfront is infringing upon the Acrisure Design Mark because
                                                                                    4 both marks include “a number of shaded squares arranged in rows to form a triangular shape.” ECF 1
                                                                                    5 at 5:26-28. The Acrisure Design Mark, however, “consists of a triangle made up of 15 squares of
                                                                                    6 varying sizes all with rounded corners.” ECF 1 at Exhibit A (emphasis added). On the other hand,
                                                                                    7 the Newfront Design Mark consists of 24 squares of the same size without rounded corners and
                                                                                    8 pointed in a completely different direction. See Newfront Design Mark, Cespedes Decl., Ex. A-1.
                                                                                    9          Based upon the above, on February 28, 2020, Newfront served a copy of this Motion on

                                                                                   10 Acrisure pursuant to Federal Rule of Civil Procedure 11(c)(2), and requested for Acrisure to
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 voluntarily dismiss its claims against Newfront. Acrisure, however, declined to voluntarily dismiss its
                                                                                   12 claims. Accordingly, 21 days after service of the Motion on counsel for Acrisure, Newfront filed this
REED SMITH LLP




                                                                                   13 Motion.
                                                                                   14 III.     ARGUMENT

                                                                                   15 A.       Rule 11 Legal Standard

                                                                                   16          Under Rule 11, when presenting a pleading, written motion, or other paper to the court, an

                                                                                   17 attorney must have conducted “an inquiry reasonable under the circumstances” to ensure that “factual
                                                                                   18 contentions have evidentiary support.” FED. R. CIV. P. 11(b)(3). This ensures that attorneys conduct a
                                                                                   19 reasonable inquiry to confirm that every claim has some merit before filing. Strom v. United States,
                                                                                   20 641 F.3d 1051, 1059 (9th Cir. 2010) (citing Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 405
                                                                                   21 (1990)). Rule 11 imposes this affirmative duty of investigation as to both law and fact to reduce
                                                                                   22 frivolous claims, defenses or motions and to deter costly meritless maneuvers. Christian v. Mattel,
                                                                                   23 Inc., 286 F.3d 1118, 1127 (9th Cir. 2002). Three kinds of submissions are sanctionable under Rule 11:
                                                                                   24 1) papers that are factually frivolous; 2) papers that are legally frivolous; and 3) papers that have been
                                                                                   25 filed for an improper purpose. FED. R. CIV. P. 11; Bus. Guides, Inc. v. Chromatic Commc'ns
                                                                                   26 Enterprises, Inc., 892 F.2d 802, 808 (9th Cir. 1989), aff'd, 498 U.S. 533 (1991).
                                                                                   27          Where the complaint is the primary focus of a Rule 11 proceeding, as here, to determine if a

                                                                                   28 pleading is “frivolous” a court will consider whether (1) the complaint is legally or factually “baseless”
                                                                                             DEFENDANT NEWFRONT INSURANCE, INC.’S NOTICE OF MOTION AND MOTION FOR RULE 11
                                                                                                 SANCTIONS; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                                                                                Civil Action No.: 3:19-cv-08150 KAW – Page - 7
                                                                                             Case 3:19-cv-08150-VC Document 30 Filed 03/24/20 Page 12 of 20




                                                                                    1 from an objective perspective, and (2) if the attorney has conducted “a reasonable and competent
                                                                                    2 inquiry” before signing and filing it. Buster v. Greisen, 104 F.3d 1186, 1190 (9th Cir. 1997). “A claim
                                                                                    3 is legally baseless if it is legally unreasonable, while a claim is factually baseless if its lacks factual
                                                                                    4 foundation.” See ICU Medical, Inc. v. Alaris Medical Systems, Inc., 2007 WL 6137003, at *3 (C.D.
                                                                                    5 Cal. 2007) (citing Estate of Blue v. County of Los Angeles, 120 F.3d 982, 985 (9th Cir. 1997)).
                                                                                    6 Additionally, a “reasonable inquiry” requires counsel to seek sufficient credible information—as
                                                                                    7 opposed to opinions, suspicions, or mere conclusions—that enable the party to form a belief that the
                                                                                    8 allegations in the complaint are well grounded in fact. Copple v. Astella & Rice, P.C., No. C 05-03961
                                                                                    9 JSW, 2006 WL 2331005, at *2 (N.D. Cal. Aug. 9, 2006) (citing Kendrick v. Zanides, 609 F. Supp.
                                                                                   10 1162, 1172 (N.D. Cal. 1985)).
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 B.       Under the Sleekcraft Factors, Acrisure’s Lanham Act Claims Against Newfront are

                                                                                   12          Legally and Factually Baseless
REED SMITH LLP




                                                                                   13          To establish trademark infringement, Acrisure must demonstrate that Newfront is using a mark

                                                                                   14 confusingly similar to Acrisure’s valid and protectable mark. See Brookfield Comms., Inc. v. W. Coast
                                                                                   15 Entm‘t Corp., 174 F.3d 1036, 1046 (9th Cir. 1999). Courts in the Ninth Circuit consider the eight
                                                                                   16 factors in AMF Inc. v. Sleekcraft Boats to analyze the likelihood of confusion in trademark
                                                                                   17 infringement cases. Id., 599 F.2d 341, 348-49 (9th Cir. 1979). The eight Sleekcraft factors considered
                                                                                   18 when determining likelihood of confusion are: (i) the strength of the Plaintiff’s mark; (ii); the similarity
                                                                                   19 of the marks; (iii) the relatedness of the goods; (iv) evidence of actual confusion; (v) the marketing
                                                                                   20 channels used; (vi) the type of goods and the degree of care likely to be exercised by the purchaser;
                                                                                   21 (vii) Newfront’s intent in selecting the mark; and (viii) the likelihood of expansion of the product lines.
                                                                                   22 Id. The test is not intended to be applied like “counting beans,” or as a checklist, but is used as a guide
                                                                                   23 to determine the overall question of whether consumer confusion is likely. Sazerac Co., Inc. v. Fetzer
                                                                                   24 Vineyards, Inc., 786 F. App‘x 662, 664 (9th Cir. 2019). This eight-factor test is “pliant,” and the
                                                                                   25 relative importance of each individual factor is case-specific. Brookfield Comms., Inc., 174 F.3d at
                                                                                   26 1054. A determination may rest on only those factors that are most pertinent to the particular case
                                                                                   27 before the court, and other variables besides the enumerated factors should also be taken into account
                                                                                   28 based on the particular circumstances. JL Beverage Co., LLC v. Jim Beam Brands Co., 828 F.3d 1098,
                                                                                             DEFENDANT NEWFRONT INSURANCE, INC.’S NOTICE OF MOTION AND MOTION FOR RULE 11
                                                                                                 SANCTIONS; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                                                                                Civil Action No.: 3:19-cv-08150 KAW – Page - 8
                                                                                             Case 3:19-cv-08150-VC Document 30 Filed 03/24/20 Page 13 of 20




                                                                                    1 1106 (9th Cir. 2016). As set forth in detail below, while Acrisure and Newfront both provide insurance
                                                                                    2 brokerage services, when considering the Sleekcraft factors as a whole—and specifically the weakness
                                                                                    3 of Acrisure’s mark, the dissimilarities between the Acrisure Design Mark and the Newfront Design
                                                                                    4 Mark, as well as other variables—there is no basis, legally or factually, that a likelihood of consumer
                                                                                    5 confusion will or has occurred. Ultimately, however, as both the Acrisure Design Mark and the
                                                                                    6 Newfront Design Mark are used alongside their respective trade name/trademarks, no confusion is
                                                                                    7 possible.
                                                                                    8                  (i)    The Strength of Acrisure’s Mark

                                                                                    9          Primarily, Acrisure is unable to demonstrate a mark entitled to a strong scope of protection.

                                                                                   10 Within the Ninth Circuit, “[t]he strength of a given mark rests on its distinctiveness. The scope of
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 protection afforded a strong mark is greater than that afforded a weak one.” Miss World (UK) Ltd. v.
                                                                                   12 Mrs. America Pageants, Inc., 856 F.2d 1445, 1448 (9th Cir. 1988), abrogation in part on other grounds
REED SMITH LLP




                                                                                   13 recognized by Eclipse Assoc., Ltd. v. Data General Corp., 894 F.2d 1114, 1116 n.1 (9th Cir. 1990). If
                                                                                   14 the evidence establishes that the consuming public is exposed to third-party use of similar marks on
                                                                                   15 similar goods, it “is relevant to show that a mark is relatively weak and entitled to only a narrow scope
                                                                                   16 of protection.” Palm Bay Imps., Inc. v. Veuve Clicquot Ponsardin Maison Fondee en 1772, 396 F.3d
                                                                                   17 1369, 1373-74 (Fed. Cir. 2005). “In a crowded field of similar marks, each member of the crowd is
                                                                                   18 relatively weak in its ability to prevent use by others in the crowd.” Miss World (UK) Ltd., 856 F.2d
                                                                                   19 at 1449 (internal quotation marks and citation omitted). “Simply put, ‘a mark which is hemmed in on
                                                                                   20 all sides by similar marks on similar goods cannot be very ‘distinctive.’ It is merely one of a crowd of
                                                                                   21 marks. In such a crowd, customers will not likely be confused between any two of the crowd and may
                                                                                   22 have learned to carefully pick out one from the other.’” Id.
                                                                                   23          As Acrisure is well aware, a number of third parties use and own federal registrations for the

                                                                                   24 same or similar design marks in connection with services that are identical to that of Acrisure’s,
                                                                                   25 namely, insurance and insurance brokerage related services. See Federal Registrations, Cespedes
                                                                                   26 Decl., Ex. A-3; see also ECF 1 at p. 3:26-27. Given the coexistence of several other similar or identical
                                                                                   27 third-party designs used for insurance related services, Acrisure’s mark “is hemmed in on all sides by
                                                                                   28 similar marks on similar goods” and “cannot be very distinctive.” Miss World (UK) Ltd., 856 F.2d at
                                                                                            DEFENDANT NEWFRONT INSURANCE, INC.’S NOTICE OF MOTION AND MOTION FOR RULE 11
                                                                                                SANCTIONS; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                                                                               Civil Action No.: 3:19-cv-08150 KAW – Page - 9
                                                                                            Case 3:19-cv-08150-VC Document 30 Filed 03/24/20 Page 14 of 20




                                                                                    1 1449. Instead, “[i]t is merely one of a crowd of marks.” Id. As a result, “customers will not likely be
                                                                                    2 confused between any two of the crowd.” Id. In fact, Moneta Group LLC’s design (Reg. No.:
                                                                                    3 2,328,540) for similar insurance brokerage services has been used since 1986, well before Acrisure
                                                                                    4 began use of its design mark for insurance brokerage services. See Federal Registrations at Monata
                                                                                    5 Group LLC, Cespedes Decl., Ex. A-3. Therefore, consumers are not likely to confuse Newfront and
                                                                                    6 Acrisure’s design marks and are likely to look to other factors to identify and distinguish the source
                                                                                    7 of services, such as the trade name, word mark, or any additional elements used alongside the design
                                                                                    8 (such as the office’s own name or trademark). Again, as noted throughout the Motion, as the Acrisure
                                                                                    9 Design Mark and the Newfront Design Mark are used alongside their respective trade
                                                                                   10 name/trademarks, consumers will not be confused, in any meaning of the word, by the Acrisure Design
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Mark and the Newfront Design Mark. Accordingly, this factor weighs against trademark infringement.
                                                                                   12                 (ii)     The Similarity of the Marks
REED SMITH LLP




                                                                                   13          The greater the similarity between two marks, the greater the likelihood of confusion.

                                                                                   14 GoTo.com, Inc. v. Walt Disney Co., 202 F.3d 1199, 1206 (9th Cir. 2000). In determining whether two
                                                                                   15 marks are similar, courts consider their sight, sound and meaning. Id. “In analyzing this factor, ‘the
                                                                                   16 marks must be considered in their entirety and as they appear in the marketplace.’” Brookfield
                                                                                   17 Comms., Inc. v. W. Coast Entm‘t Corp., 174 F.3d 1036, 1054 (9th Cir. 1999) (emphasis added).
                                                                                   18 Furthermore, according to the “anti-dissection” rule, “[t]he commercial impression of a trademark is
                                                                                   19 derived from it as a whole, not from its elements separated and considered in detail.” Estate of P. D.
                                                                                   20 Beckwith, Inc. v. Comm‘r of Patents, 252 U.S. 538, 545-46, 40 S. Ct. 414, 64 L. Ed. 705, 1920 Dec.
                                                                                   21 Comm‘r Pat. 471 (1920); 4 J. Thomas McCarthy, McCarthy on Trademarks and Unfair Competition
                                                                                   22 § 23:41(4th ed. 2004).
                                                                                   23          Here, the Acrisure Design Mark, as well as the Newfront Design Mark, is used “in conjunction

                                                                                   24 with and/or adjacent to the office’s own name or trademarks.” ECF 1 at p. 4:8 (emphasis added); see
                                                                                   25 also Newfront Design Mark, Cespedes Decl., Ex. A-1; Acrisure Design Mark, Cespedes Decl., Ex. A-
                                                                                   26 2; Lotan Decl., Ex. C at ¶¶4-5. Any likelihood of confusion is therefore mitigated and this factor,
                                                                                   27 similar to the previous factors, favors Newfront. See Norm Thompson Outfitters, Inc. v. General
                                                                                   28 Motors Corp., 448 F.2d 1293, 1298 (9th Cir. 1971) (likelihood of confusion mitigated where “the
                                                                                            DEFENDANT NEWFRONT INSURANCE, INC.’S NOTICE OF MOTION AND MOTION FOR RULE 11
                                                                                                SANCTIONS; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                                                                               Civil Action No.: 3:19-cv-08150 KAW – Page - 10
                                                                                            Case 3:19-cv-08150-VC Document 30 Filed 03/24/20 Page 15 of 20




                                                                                    1 name of the company invariably accompanied the [trademarked] slogan”).
                                                                                    2                 (iii)   The Relatedness of the Goods

                                                                                    3          For related goods, the danger presented is that the public will mistakenly assume there is an

                                                                                    4 association between the producers of the related goods, though no such association exists. Sleekcraft
                                                                                    5 Boats, 599 F.2d 341, 350 (9th Cir. 1979). Here, while Newfront does provide insurance brokerage
                                                                                    6 services, there is no realistic danger that the public will mistakenly assume that there is an association
                                                                                    7 between Newfront and Acrisure based on an analysis of the remaining Sleekcraft factors discussed
                                                                                    8 herein, including the sophistication of the consumer who is actually seeking insurance brokerage
                                                                                    9 services. Thus, even if Newfront and Acrisure’s services are related, in considering the totality of the
                                                                                   10 relevant Sleekcraft factors (especially the use of the NEWFRONT name mark along with the Newfront
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Design Mark), consumer confusion is implausible. See Newfront Design Mark, Cespedes Decl., Ex.
                                                                                   12 A-1; Lotan Decl., Ex. C at ¶¶4-5.
REED SMITH LLP




                                                                                   13                 (iv)    Evidence of Actual Confusion

                                                                                   14          Acrisure has provided no evidence that the use of the Newfront Design Mark has led to any

                                                                                   15 actual confusion. Without any such evidence, there is no persuasive proof that future confusion is
                                                                                   16 likely. Sleekcraft Boats, 599 F.2d at 352. Further, as noted throughout the Motion, the Newfront
                                                                                   17 Design Mark and the Acrisure Design Mark are used “in conjunction with and/or adjacent to the
                                                                                   18 office’s own name or trademarks.” ECF 1 at p. 4:8 (emphasis added); see also Acrisure Design Mark,
                                                                                   19 Cespedes Decl., Ex. A-2; Newfront Design Mark, Cespedes Decl., Ex. A-1; Lotan Decl., Ex. C at ¶¶4-
                                                                                   20 5. It is farfetched that a consumer would have any actual confusion between the two marks. As such,
                                                                                   21 this factor, yet again, weighs in favor of Newfront.
                                                                                   22                 (v)     The Marketing Channels Used

                                                                                   23          Convergent marketing channels increase the likelihood of confusion between marks.

                                                                                   24 Nutri/System, Inc. v. Con-Stan Indus., Inc., 809 F.2d 601, 606 (9th Cir. 1987). Therefore, courts
                                                                                   25 examine the proximity of marketing channels and presence or absence of direct competition, with
                                                                                   26 similarity in advertising as one factor in that examination. Id.; see also Amstar Corp. v. Domino‘s
                                                                                   27 Pizza, Inc., 615 F.2d 252, 262 (5th Cir.) (“This factor takes into consideration where, how, and to
                                                                                   28 whom the parties’ products are sold . . .”), cert. denied, 449 U.S. 899 (1980). The services provided
                                                                                            DEFENDANT NEWFRONT INSURANCE, INC.’S NOTICE OF MOTION AND MOTION FOR RULE 11
                                                                                                SANCTIONS; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                                                                               Civil Action No.: 3:19-cv-08150 KAW – Page - 11
                                                                                            Case 3:19-cv-08150-VC Document 30 Filed 03/24/20 Page 16 of 20




                                                                                    1 by Acrisure and/or Newfront are not provided side-by-side in a commercial setting, but instead
                                                                                    2 provided via the respective offices for each of the entities. Acrisure alleges that it “consistently
                                                                                    3 deliver[s] high-quality services through its offices” and that Acrisure “provides a full suite of
                                                                                    4 insurance brokerage, risk management, and insurance-related services through a network of
                                                                                    5 insurance offices.” ECF 1 at p. 3:26-27, 4:3 (emphasis added). The likelihood of confusion by a
                                                                                    6 consumer that is purchasing insurance through the offices of the brokerage is dubious at best.
                                                                                    7 Accordingly, this factor also weighs in favor of finding no trademark infringement.
                                                                                    8                 (vi)    The Type of Goods and the Degree of Care Likely to be Exercised by the

                                                                                    9                         Purchaser

                                                                                   10         Here, as alleged by Acrisure, the parties provide “insurance brokerage, risk management, and
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 insurance-related services.” ECF 1 at p. 3:26-27; see also ECF 1 at p. 5:18-19 (“Defendant is an
                                                                                   12 insurance brokerage incorporated in 2017 that provides a variety of insurance-related services
REED SMITH LLP




                                                                                   13 throughout the United States.”). The Ninth Circuit has stated that the ordinary purchaser is assumed
                                                                                   14 to take more care in purchasing “expensive” items which he or she buys infrequently, than in buying
                                                                                   15 every day, relatively inexpensive items. See Sleekcraft, 599 F.2d at 353. Moreover, “insurance is the
                                                                                   16 type of product that implicitly reflects a high degree of consumer care when making purchasing
                                                                                   17 decisions.” Northland Ins. Cos. v. Blaylock, 115 F. Supp. 2d 1108, 1122 (D. Minn. 2000). As Acrisure
                                                                                   18 and Newfront are engaged in providing insurance-related services, which are the “type of product that
                                                                                   19 implicitly reflects a high degree of consumer care,” this factor, similarly, weighs against trademark
                                                                                   20 infringement. See id. Likewise, as the Newfront Design Mark and the Acrisure Design Mark are used
                                                                                   21 “in conjunction with and/or adjacent to the office’s own name or trademarks[,]” there is no
                                                                                   22 possibility that a purchaser will be confused by which company is providing the insurance related
                                                                                   23 services between Newfront and Acrisure. ECF 1 at p. 4:8 (emphasis added); see also Acrisure Design
                                                                                   24 Mark, Cespedes Decl., Ex. A-2; Newfront Design Mark, Cespedes Decl., Ex. A-1; Lotan Decl., Ex. C
                                                                                   25 at ¶¶4-5.
                                                                                   26                 (vii)   Newfront’s Intent in Selecting the Mark

                                                                                   27         Knowing adoption of a mark closely similar to another’s allows a court to presume that the

                                                                                   28 public will be deceived as the alleged infringer intended. Sleekcraft, 599 F.2d at 354. However, this
                                                                                            DEFENDANT NEWFRONT INSURANCE, INC.’S NOTICE OF MOTION AND MOTION FOR RULE 11
                                                                                                SANCTIONS; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                                                                               Civil Action No.: 3:19-cv-08150 KAW – Page - 12
                                                                                            Case 3:19-cv-08150-VC Document 30 Filed 03/24/20 Page 17 of 20




                                                                                    1 factor is of minimal importance. GoTo.com, 202 F.3d at 1208. The Ninth Circuit held that “this factor
                                                                                    2 is only relevant to the extent that it bears upon the likelihood that consumers will be confused by the
                                                                                    3 alleged infringer’s mark (or to the extent that a court wishes to consider it as an equitable
                                                                                    4 consideration).” Brookfield, 174 F.3d at 1059. Here, as the marks are not similar (especially based
                                                                                    5 upon the use of the name marks for both parties in conjunction with the design marks), the Court
                                                                                    6 should not presume willful intent, and this factor likewise weighs against infringement. Id.
                                                                                    7                 (viii) The Likelihood of Expansion of the Product Lines

                                                                                    8          “A strong possibility that either party may expand his business to compete with the other will

                                                                                    9 weigh in favor of finding that the present use is infringing.” Sleekcraft, 599 F.2d at 354. However,
                                                                                   10 when the two companies already compete to a significant extent, this factor is of minimal importance.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 See Brookfield, 174 F.3d at 1060. Here, Acrisure alleges that Newfront “directly competes against
                                                                                   12 Acrisure for customers[.]” ECF 1 at p. 6:17. As such, this factor is of minimal importance.
REED SMITH LLP




                                                                                   13          As shown above, not only do each of the AMF Inc. v. Sleekcraft Boats factors weigh heavily

                                                                                   14 against the confusion necessary to establish a trademark infringement claim, these factors also
                                                                                   15 establish that Acrisure’s claims are meritless. Decisively, as Acrisure acknowledges, and as the
                                                                                   16 attachments hereto evidence, the Acrisure Design Mark and the Newfront Design Mark are used in
                                                                                   17 conjunction with both marks’ trade dress (including the use of the design marks in conjunction with
                                                                                   18 name marks). Confusion is not only improbable, but impossible. Even a cursory review by counsel for
                                                                                   19 Acrisure would have established that Acrisure’s claims are frivolous.
                                                                                   20          Instead, Acrisure is implementing its new strategy to thwart its employees from accepting

                                                                                   21 employment with Newfront by filing these baseless and improper claims directly against Newfront.
                                                                                   22 Therefore, based upon the above, Rule 11 sanctions should be imposed against Acrisure and its
                                                                                   23 counsel.
                                                                                   24 C.       Because Acrisure’s Trademark Infringement Claim is Frivolous, Acrisure’s Other

                                                                                   25          Claims are also Frivolous

                                                                                   26          As shown above, Acrisure’s trademark infringement claim under the Lanham Act is meritless.

                                                                                   27 Because Acrisure’s other claims also rely on the ability to prove trademark infringement, they fail as
                                                                                   28 well. The Ninth Circuit, recognizes that “[w]hether we call the violation infringement, unfair
                                                                                            DEFENDANT NEWFRONT INSURANCE, INC.’S NOTICE OF MOTION AND MOTION FOR RULE 11
                                                                                                SANCTIONS; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                                                                               Civil Action No.: 3:19-cv-08150 KAW – Page - 13
                                                                                             Case 3:19-cv-08150-VC Document 30 Filed 03/24/20 Page 18 of 20




                                                                                    1 competition, or false designation or origin, the test is identical.” New West Corp. v. NYM Co. of
                                                                                    2 California, Inc., 595 F.2d 1194, 1201 (9th Cir. 1979). Similarly, “state common law claims of unfair
                                                                                    3 competition and actions pursuant to the California Business and Professions Code § 17200 are
                                                                                    4 substantially congruent to claims made under the Lanham Act.” Cleary v. News Corp., 30 F.3d 1255,
                                                                                    5 1262-63 (9th Cir. 1994) (internal quotation marks omitted).
                                                                                    6          Each of Acrisure’s claims rest on its assertion that the Newfront Design Mark is likely to cause

                                                                                    7 confusion or deceive potential customers of Acrisure. See ECF 1; see also New West Corp., 595 F.2d
                                                                                    8 at 1178 (“The ‘ultimate test’ for unfair competition is exactly the same as for trademark infringement
                                                                                    9 ‘whether the public is likely to be deceived or confused by the similarity of the marks.’”). As the public
                                                                                   10 will not be deceived or confused by any alleged similarity of the Acrisure Design Mark and the
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Newfront Design Mark, Acrisure’s other claims fail as well for lacking any factual or legal basis.
                                                                                   12 D.       Acrisure Failed to Conduct a Reasonable Inquiry and its Claims have been Brought in
REED SMITH LLP




                                                                                   13          Bad Faith and for an Improper Purpose

                                                                                   14          The Court should sanction Acrisure and its counsel because they failed to make the reasonable

                                                                                   15 inquiry all attorneys must undertake before signing a pleading under Rule 11. See FED. R. CIV. P.
                                                                                   16 11(c)(1) (providing that sanctions may be imposed on “any attorney, law firm, or party that violated
                                                                                   17 [Rule 11(b)] or is responsible for the violation.”). Notably, a reasonable inquiry requires a pleader to
                                                                                   18 seek “sufficient credible information” regarding his or her claims or defenses rather than proceeding
                                                                                   19 on mere suspicions, opinions, or conclusions. See Kendrick, 609 F. Supp. at 1172. The reasonable
                                                                                   20 inquiry test “is meant to assist courts in discovery whether an attorney, after conducting an objectively
                                                                                   21 reasonable inquiry into the facts and law, would have found the complaint to be well-founded.”
                                                                                   22 Holgate v. Baldwin, 425 F.3d 671, 677 (9th Cir. 2005). Acrisure, however, did not perform any such
                                                                                   23 reasonable inquiry in this case.
                                                                                   24          As shown above, the Newfront Design Mark and the Acrisure Design Mark are used “in

                                                                                   25 conjunction with and/or adjacent to the office’s own name or trademarks.” ECF 1 at p. 4:8 (emphasis
                                                                                   26 added); see also Acrisure Design Mark, Cespedes Decl., Ex. A-2; Newfront Design Mark, Cespedes
                                                                                   27 Decl., Ex. A-1; Lotan Decl., Ex. C at ¶¶4-5. A reasonably inquiry, or any inquiry at all, would have
                                                                                   28 demonstrated to counsel for Acrisure that the complaint is not well founded, as it is implausible that a
                                                                                            DEFENDANT NEWFRONT INSURANCE, INC.’S NOTICE OF MOTION AND MOTION FOR RULE 11
                                                                                                SANCTIONS; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                                                                               Civil Action No.: 3:19-cv-08150 KAW – Page - 14
                                                                                             Case 3:19-cv-08150-VC Document 30 Filed 03/24/20 Page 19 of 20




                                                                                    1 purchaser will be confused by which company is providing the insurance-related services between
                                                                                    2 Newfront and Acrisure based upon the design marks which are used in conjunction with the associated
                                                                                    3 names or trademarks. In addition, a simple review of federal registrations for the same or similar design
                                                                                            4
                                                                                    4 marks, as well as a simple evaluation of the Newfront Design Mark and the Acrisure Design Mark,
                                                                                    5 would have shown that Acrisure’s claims are also without a factual or legal basis.
                                                                                    6          Yet, instead of performing a reasonable inquiry, Acrisure brought this litigation for the

                                                                                    7 improper purpose of retaliating against its competitor Newfront for hiring Acrisure’s employees. See
                                                                                    8 Estate of Blue v. Cty. of Los Angeles, 120 F.3d 982, 985 (9th Cir. 1997) (“Federal Rule of Civil
                                                                                    9 Procedure 11 provides for the imposition of sanctions when a filing is frivolous, legally unreasonable,
                                                                                   10 or without factual foundation, or is brought for an improper purpose.”) (emphasis added); see also
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Miller Decl. Exs. B-1-B-12. This action by Acrisure necessitates the imposition of sanctions, including
                                                                                   12 the dismissal with prejudice of each of Acrisure’s claims and the award of Newfront’s attorneys’ fees
REED SMITH LLP




                                                                                   13 and costs in bringing this Motion as well as defending against these baseless claims. See e.g., In re
                                                                                   14 Dual-Deck Video Cassette Recorder Antitrust Lit., 11 F.3d 1460, 1466 (9th Cir. 1993) (trademark
                                                                                   15 infringement claim was dismissed under Rule 12(b)(6) and held frivolous under Rule 11).
                                                                                   16 IV.      CONCLUSION

                                                                                   17          Acrisure’s claims are without merit, and the reasonable inquiry Rule 11 requires would have

                                                                                   18 revealed the claims to be meritless before they were ever filed. Further, Acrisure has brought this
                                                                                   19 meritless claim for improper and anti-competitive purposes. This abuse of the litigation process is
                                                                                   20 exactly why Rule 11 exists. Newfront respectfully requests the Court sanction Acrisure and its counsel
                                                                                   21 in any way it deems proper, including by dismissing with prejudice each of Acrisure’s claims and by
                                                                                   22 awarding Newfront the attorneys’ fees and costs in bringing this Motion as well as defending against
                                                                                   23 the baseless claims.
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27   4
                                                                                         Notably, Acrisure is deemed to have constructive notice of the federal registrations of the third parties
                                                                                        using the same or similar designs in connection with related goods or services. See 15 U.S.C. § 1072.
                                                                                   28
                                                                                             DEFENDANT NEWFRONT INSURANCE, INC.’S NOTICE OF MOTION AND MOTION FOR RULE 11
                                                                                                 SANCTIONS; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                                                                                Civil Action No.: 3:19-cv-08150 KAW – Page - 15
                                                                                             Case 3:19-cv-08150-VC Document 30 Filed 03/24/20 Page 20 of 20




                                                                                   1           DATED: March 24, 2020                  REED SMITH LLP

                                                                                   2                                                            By: /s/ Jesse L. Miller
                                                                                                                                                Jesse L. Miller (SBN 183229)
                                                                                   3                                                            Donald A. Cespedes (SBN 321650)
                                                                                   4                                                            Attorneys for Defendant

                                                                                   5                                                            NEWFRONT INSURANCE, INC.

                                                                                   6
                                                                                   7
                                                                                                                       CERTIFICATE OF CONFERENCE
                                                                                   8
                                                                                               I hereby certify that Counsel for Newfront put Acrisure on notice of its intention to file a Rule
                                                                                   9
                                                                                        11 Motion by letter dated February 28, 2020, which requested a voluntary withdrawal of the claims
                                                                                   10
                                                                                        asserted by Acrisure and included a copy of the Motion. Pursuant to Rule 11(c)(2) of the Federal Rules
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                        of Civil Procedure, Newfront complied with the safe harbor provision by not filing the Motion with
                                                                                   12
                                                                                        the Court until 21 days after service of this Motion on Acrisure’s counsel. As of the date of the filing
REED SMITH LLP




                                                                                   13
                                                                                        of this Motion, counsel for Acrisure has not agreed to withdraw its claims, causing Newfront to
                                                                                   14
                                                                                        conclude that an informal resolution is not possible.
                                                                                   15                                                     /s/ Jesse L. Miller
                                                                                                                                          Jesse L. Miller
                                                                                   16
                                                                                   17
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28
                                                                                             DEFENDANT NEWFRONT INSURANCE, INC.’S NOTICE OF MOTION AND MOTION FOR RULE 11
                                                                                                 SANCTIONS; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                                                                                Civil Action No.: 3:19-cv-08150 KAW – Page - 16
